
	
		.I
		111th CONGRESS
		1st Session
		H. R. 2348
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Hoyer introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  investment in electric transmission technologies that improve the efficiency of
		  power delivery.
	
	
		1.Short titleThis Act may be cited as the
			 Financing Advanced and Superconducting
			 Transmission Act of 2009.
		2.5-year depreciation
			 for advanced electric transmission property
			(a)In
			 generalSubparagraph (B) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 (defining 5-year
			 property) is amended by striking and at the end of clause (vi),
			 by striking the period at the end of clause (vii) and inserting ,
			 and, and by inserting after clause (vii) the following new
			 clause:
				
					(viii)is qualified advanced electric transmission
				property (as described in section 48(c)(6)) which is placed in service before
				January 1,
				2017
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Investment tax
			 credit for high efficiency transmission property and advanced electric
			 transmission property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 (defining energy property) is amended by striking
			 or at the end of clause (vi) and by inserting after clause (vii)
			 the following new clauses:
				
					(viii)qualified high
				efficiency transmission property, or
					(ix)qualified advanced electric transmission
				property,
					.
			(b)30 percent
			 creditClause (i) of section
			 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subclause (III) and by inserting after
			 subclause (IV) the following:
				
					(V)qualified advanced electric transmission
				property,
				and
					.
			(c)DefinitionsSubsection
			 (c) of section 48 of such Code is amended by adding at the end the following
			 new paragraphs:
				
					(5)Qualified high
				efficiency transmission property
						(A)In
				generalThe term qualified high efficiency transmission
				property means any high voltage overhead electric transmission line,
				related substation, or other integrated facility that—
							(i)utilizes advanced
				conductor core technology that has been determined by the Secretary of Energy
				as—
								(I)reasonably likely
				to become commercially viable within ten (10) years of the date of enactment of
				the Financing Advanced and Superconducting
				Transmission Act of 2009,
								(II)is suitable for
				use on transmission lines up to 765kV, and
								(III)exhibits power
				losses at least 30 percent lower than that of transmission lines using
				conventional ACSR conductors,
								(ii)has been
				determined by an appropriate energy regulatory body, upon application, to be in
				the public interest and thereby eligible for inclusion in regulated rates, and
							(iii)can be located
				safely and economically in a right of way not to exceed that used by
				conventional ACSR conductors.
							(B)TerminationThe
				term qualified high efficiency transmission property shall not
				include any property placed in service after December 31, 2016.
						(6)Qualified
				advanced electric transmission property
						(A)In
				generalThe term qualified advanced electric transmission
				property means any high voltage electric transmission cable, related
				substation, converter station, or other integrated facility that—
							(i)utilizes advanced
				ultra low resistance superconductive material or other advanced technology that
				has been determined by the Secretary of Energy as—
								(I)reasonably likely
				to become commercially viable within 10 years after the date of enactment of
				the Financing Advanced and Superconducting
				Transmission Act of 2009,
								(II)capable of
				reliably transmitting at least 5 gigawatts of high-voltage electric energy for
				distances greater than 300 miles with energy losses not exceeding 3 percent of
				the total power transported, and
								(III)not creating an
				electromagnetic field,
								(ii)has been
				determined by an appropriate energy regulatory body, upon application, to be in
				the public interest and thereby eligible for inclusion in regulated rates, and
							(iii)can be located
				safely and economically in a permanent underground right of way not to exceed
				25 feet in width.
							(B)Energy
				PercentageIn the case of any qualified advanced electric
				transmission property placed in service before January 1, 2015, with a length
				of not less than 150 miles, subsection (a)(2)(A)(i) shall be applied by
				substituting 50 percent for 30 percent.
						(C)TerminationThe
				term qualified advanced electric transmission property shall not
				include any property placed in service after December 31,
				2016.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			
